I concur in the able opinion of Mr. Justice Ellis except in one particular; that is the observation that the friendly relations existing between the parties could not have precluded Stone from representing to Winton that the property cost the sum which the latter thought at the time it was worth. As I understand the testimony, Stone denied making such representation. If the testimony had established the allegation that Stone occupied toward Winton the position of a joint purchaser, it would have been his duty fully and honestly to have disclosed the true purchase price of the property to be acquired. Willis v. Fowler, 136 So. 358. The chancellor's finding that the parties were not joint purchasers is not without foundation in the testimony, and I agree that his conclusions should not be disturbed. As the testimony was in conflict on the question as to whether Stone made any misrepresentation to Winton as to the cost to him of the property, I do not consider it necessary for this Court to determine whether such misrepresentation, if made, would have been without effect on the rights of the complainant. While strictly fiduciary relations may not have been shown, the long and intimate friendship between the parties is, I think, a factor which should be considered in this connection, if we were called upon to decide the point. *Page 647